Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance


A.     The following is an examiner’s statement of reasons for allowance:

The prior art does not disclose or suggest the instantly claimed inventions.  The prior art does not disclose the instantly claimed prepolymers containing the instantly claimed acid values and fluorine according to the instant claims.  The prior art does not provide proper motivation to modify the closest prior art into the inventions of the instant claims.  US Pat. Application Publication No. 2011/0245399 Pajerski et al., US Pat. Application Publication No. 2005/0027066 Asahina et al., and JP 3889437 are representative of the closest prior art.  None of these references suggest the instantly claimed inventions.  The prior art considered does not suggest that the instantly claimed inventions would have been expected to give the properties attributed to the instantly claimed inventions by the instant specification, particularly the self-healing properties.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

B.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.